MEMORANDUM **
Alma Rosa Solorzano, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Solorzano failed to show exceptional and extremely unusual hardship to her United States citizen son. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005).
To the extent Solorzano contends the BIA’s summary affirmance procedure violated her right to due process, the contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003) (holding that the Board’s affirmance of an IJ’s decision without issuing an opinion does not violate due process).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.